Citation Nr: 1422108	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-48 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for acute diverticulitis, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected disabilities.

3. Entitlement to service connection for a thoracic aortic aneurysm, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from August 1967 to August 1970 and from April 1971 to April 1974, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran's respiratory claim has been recharacterized to conform with Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].

This case was previously before the Board in March 2014, when it was remanded for further development, to include providing the Veteran with a VA examination and opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Acute diverticulitis has not been shown at any point during the appeals period.

2. COPD has not been shown at any point during the appeals period and no other respiratory disability has been competently related to service or to service-connected disability.

3. The Veteran's thoracic aortic aneurysm was not incurred in service and has not been shown to have been caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for acute diverticulitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2012).

2. The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3. The criteria for service for a thoracic aortic aneurysm have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in September 2008 and October 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA and VBMS folders as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

In compliance with the Board's March 2014 remand, VA provided the Veteran with a medical examination in April 2014.  This examination contained all information needed to evaluate the claim.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the March 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran filed a claim of service connection for COPD and thoracic aortic aneurysm, to include as secondary to service-connected asthma in July 2008.  He filed a claim for acute diverticulitis in December 2008.

Diverticulitis

At the April 2014 VA examination, the examiner noted the Veteran's history of gastrointestinal complaints in service and his hospitalization for diverticulitis in 2006.  The Veteran's 2006 symptoms included severe pain and diarrhea; he was hospitalized overnight and the problem resolved.  The examiner also noted recent VA treatment in January 2014 where the provider found diverticulosis coli without diverticulitis.  Based on examination and a review of the claims file, the examiner offered the opinion that the Veteran's bout of acute diverticulitis in 2006 was less likely than not related to his military service, to include gastrointestinal complaints therein.  Further, the examiner stated that it was less likely than not caused or aggravated by service-connected ischemic heart disease and/or asthma.  The basis given for the opinion was that the Veteran's symptoms in service were those of acute viral gastroenteritis, a self-limiting condition, with no evidence of diverticulitis in service.  The acute episode of diverticulitis in 2006, 32 years after service separation, was short-lived and resolved without sequelae.  The cause of diverticulitis is unknown but no medical or scientific data has shown a causal relationship to ischemic heart disease or asthma.  The Veteran had been shown to have diverticulosis, a common condition of outpouching in the intestines, as compared to diverticulitis is an inflammation of the diverticulosis pouches.

The record shows a single episode of acute diverticulitis, occurring more than 30 years after service separation and resolving without residual effects prior to the filing of the claim.  In addition, the VA examiner in April 2014 offered an opinion that the single episode of acute diverticulitis was not related to the Veteran's military service and was not caused or aggravated by either of his service-connected disabilities.  The examiner explained that while the Veteran does have diverticulosis pouches, this is not considered a medical disability in the same way that diverticulitis is.  There is no evidence of record to the contrary.

The Veteran himself may believe that he has a gastrointestinal disorder that is due to service or his service-connected asthma, but such opinion requires specialized knowledge beyond that obtainable by mere observation and, as such, he is not competent to render such a conclusion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of all of these considerations, where there is no evidence linking the acute episode of diverticulitis to service or a service-connected disability, and where the condition was not manifested during the appeals period, there is no basis for an award of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Again, the probative medical evidence of record indicates that the disorder had resolved.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

COPD

The Veteran's VA treatment records related to his service-connected asthma, particularly between August 2011 and June 2012, include notations of diagnosis or impression of COPD with RAD (reactive airway disease or asthma).

The April 2014 VA pulmonary examination noted a diagnosis of service-connected asthma and one of intrinsic restrictive ventilator disorder (IRVD).  The examiner observed that the Veteran's pulmonary function tests (PFTs) showed IRVD, not COPD.  The examiner further stated that there was no objective evidence that the Veteran had COPD.  Rather, he has IRVD, which is the opposite of COPD.  The examiner offered the opinion that the Veteran's IRVD was less likely than not related to, caused by, or permanently worsened by the Veteran's asthma.  The cause of IRVD is not known, although smoking is a major suspect and the Veteran has a history of smoking and lives with a smoker.  IRVD and COPD are patho-physiologically completely different and there is no causal relationship between them.  The examiner acknowledged the VA treatment records citing COPD as the clinical impression, but further noted that there was no evidence of COPD on any of the diagnostic studies and prior pulmonology evaluations had stated that there was no evidence of obstructive ventilatory defect.  

Despite the confusing reference to COPD in the Veteran's VA treatment records, the Board is satisfied that the Veteran does not, in fact, have COPD.  The VA examiner in April 2014 explained that COPD, an obstructive defect, is in effect the opposite of the Veteran's actual diagnosed disability, IRVD, a restrictive defect.  The examiner noted that the diagnostic tests of record all demonstrated that there is no evidence of an obstructive defect.  As such, the reference to COPD in the treatment records appears to be in error.  Therefore, the Board finds that there insufficient evidence of the existence of COPD and that there is thus no basis for service connection for that disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, the medical evidence is against a finding that IRVD or any other respiratory disability is causally related to service and the examiner expressly found against the spossibility that it was caused or aggravated by the Veteran's service-connected asthma.  Rather, the examiner found it most likely that such disorder was attributable to a history of smoking.  As a clear rationale was provided, the opinion is found to be highly probative and is not contradicted by any other competent evidence of record.

The Veteran himself may believe that he has a respiratory disorder that is due to service or his service-connected asthma, but such opinion requires specialized knowledge beyond that obtainable by mere observation and, as such, he is not competent to render such a conclusion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Thoracic Aortic Aneurysm

In December 2008, the Veteran was found to have a thoracic aortic aneurysm.  A CT scan in July 2012 showed that it was located on the ascending aorta.  In August 2012 the Veteran underwent a two-level bypass of his heart, at which time the aneurysms was also surgically repaired.

The April 2014 VA examination noted that the Veteran's thoracic aortic aneurysm had been diagnosed in 2011 and was surgically repaired in 2012.  There were no post-surgical residuals from the aneurysm.  The examiner offered the opinion that the Veteran's aneurysm was not caused or aggravated by ischemic heart disease, asthma, or any combination thereof.  The examiner reasoned that coronary artery disease and aortic aneurysm are both examples of atherosclerosis (caused by plaque deposits), but the plaque deposits that occur in different parts of the body are independent of each other and are not causally related.  Aneurysms, occurring in the vascular system, and asthma, occurring in the respiratory system, have totally different pathophysiological mechanisms.

While the Veteran is shown to have had such an aneurysm during the appeals period, there is no evidence linking this aneurysm to his active service or to any service-connected disability.  The only evidence of record with respect to the cause or etiology of the aneurysm is that of the April 2014 VA examiner.  It was the considered opinion of the examiner that there was no relationship between the Veteran's asthma and his aneurysm, because the two conditions affect different systems of the body.  The examiner further noted that though the Veteran's coronary artery disease (for which service connection was granted on a presumptive basis due to herbicide exposure) was due to plaque deposits, which were unrelated to similar deposits occurring elsewhere in the body.  As such, there is no competent medical evidence which demonstrates any basis for service connection for the thoracic aortic aneurysm.

The Veteran himself may believe that his aneurysm is due to service or his service-connected asthma, but such opinion requires specialized knowledge beyond that obtainable by mere observation and, as such, he is not competent to render such a conclusion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



The preponderance of the evidence being against this claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

 
ORDER

Entitlement to service connection for acute diverticulitis is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for a thoracic aortic aneurysm is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


